Fourth Court of Appeals
                               San Antonio, Texas
                                     August 3, 2020

                                  No. 04-20-00134-CV

                      H.L. ZUMWALT CONSTRUCTION, INC.,
                                  Appellant

                                            v.

                                 ROAD REPAIR, LLC,
                                      Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVQ002791D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

      The Appellee's Motion for Extension of Time is hereby GRANTED. Time is extended to
August 20, 2020.

      It is so ORDERED on August 3, 2020.

                                             PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court